IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-50173
                         Summary Calendar



NICOLAS LONDONO,

                                           Petitioner-Appellant,

versus

LESTER E. FLEMING,

                                           Respondent-Appellee.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. A-97-CV-182
                        - - - - - - - - - -
                          December 1, 1998

Before DAVIS, DUHE’, and PARKER, Circuit Judges.

PER CURIAM:*

     Nicolas Londono, federal prisoner # 43758-066, pleaded

guilty to conspiracy to distribute cocaine and was sentenced to

120-months of incarceration, the result of a two-level

enhancement in offense level because his coconspirator carried a

weapon in furtherance of the conspiracy.    Londono enrolled in and

successfully completed the residential drug abuse treatment

program at the prison.   The program provides for a sentence

reduction of up to one year for inmates whose offense of

conviction was nonviolent.   18 U.S.C. § 3621(e)(2)(B).   The

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-50173
                                 -2-

Bureau of Prisons (BOP) concluded that Londono was not eligible

for the sentence reduction because his sentence for the narcotics

offense had been enhanced for carrying a weapon.

     Londono filed an application for habeas corpus relief under

28 U.S.C. § 2241 challenging this action of the BOP.    Without

serving the respondent either with the suit or the judgment, the

district court granted Londono habeas relief by ordering the BOP

to consider him a nonviolent offender for the purpose of

determining his eligibility for the one-year sentence reduction.

R. 61-66.   On motion of the respondent, under Fed. R. Civ. P.

60(b), the district court vacated the original judgment and

ultimately denied relief under Venegas v. Hennman, 126 F.3d 760,

761 (5th Cir. 1997).

     The district court did not abuse its discretion in granting

Rule 60(b) relief to the respondent.    See Carimi v. Royal

Carribean Cruise Line, Inc., 959 F.2d 1344, 1345 (5th Cir. 1992);

Hester Int’l. Corp. v. Federal Republic of Nigeria, 879 F.2d 170

(5th Cir. 1989).   Additionally, this court in Venegas addressed

Londono’s contentions and held that the BOP’s "exclusion of . . .

drug convictions with enhanced sentences due to possession of a

weapon from eligibility for early release after substance abuse

treatment is consistent with the Bureau’s authority."    Venegas,

126 F.3d at 763-64.    The district court’s judgment is AFFIRMED.

Londono’s motion to supplement the record is DENIED.

     AFFIRMED; MOTION DENIED.